DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 01/27/2021 has been entered and is currently under consideration.  Claims 1-6 and 8 remain pending in the application.
Claim Objections
Claims 5-6 objected to because of the following informalities:
“groove is” should read –grooves are--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 100736239 of record with reference to examiner provided machine translation) hereinafter Park.
Regarding claim 1, Park teaches:
A pneumatic tire (ln 14-15) comprising:
a buttress portion provided between a tread portion and a side wall portion (Fig 2: tread side 124, tread 120, sidewall 104); and
an uneven portion provided in the buttress portion (Fig 2: side grooves 132),
wherein the uneven portion includes three or more recessed grooves provided along a tire circumferential direction and two or more ridges provided between the recessed grooves (Fig 2: side grooves 132),
the recessed grooves and the ridges are continuously formed alternately in a tire radial direction to make a corrugated shape on a meridian section, the corrugated shape including a shape at a bottom of at least one of the recessed grooves being the same shape in reverse of a shape of an adjacent one of the ridges (Figs 4 and 5), and
apexes of the ridges are positioned on a visible outline of the buttress portion (Fig 2).
Regarding claim 2, Park teaches the tire according to claim 1.
Park further teaches wherein shapes of the recessed grooves and the ridges in the meridian section are the same (Fig 2, 4, 5).
Regarding claim 3, Park teaches the tire according to claim 1.
Park further teaches wherein the meridian section of the uneven portion makes a corrugated shape in which the recessed grooves and the ridges are continuously formed with curved surfaces (Fig 2, 4, 5).
Regarding claim 4, Park teaches the tire according to claim 1.
Park further teaches wherein the tread portion includes a plurality of belts (Fig 2: belts 112), and the uneven portion is provided at a position overlapping with the widest belt in a tire width direction in the plurality of [[belt]] belts in the tire radial direction (Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 5
Park does not explicitly recite wherein a depth of the recessed grooves is 1.5 mm or more to 3.5 mm or less.
However, Park teaches a range of values for a depth of the recessed grooves that overlaps with the claimed range (DP1; ln 133-134).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the depth of the recessed grooves as taught by Park that overlaps with the claimed range.
Regarding claim 8, Park teaches the tire according to claim 1.
Park does not teach wherein the corrugated shape includes at least one of a sine wave shape, a sawtooth wave shape, a rectangular wave shape, a triangular wave shape, and a trapezoidal wave shape.
However, it has been broadly held that changes in shape are obvious absent persuasive evidence that the change in shape is significant.  See MPEP 2144.04(IV)(B).
Applicant specification teaches that the uneven corrugated portion serves to suppress generation of cracks and prevent uneven wear.
Park teaches that the side grooves 132 prevent cracks from forming and abnormal wear (ln 161, ln 172-174).
Therefore it would have been obvious to one of ordinary skill in the art modify the shape of the corrugated shape of Park to arrive at the wave shaped configuration of the claimed invention since it would merely require a change in shape with no significant change in function.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kuroda (US 2003/0116246 of record).
Regarding claim 6, Park teaches the tire according to claim 1.
Park further teaches an opening width of the recessed groove
Park does not teach wherein an opening width of the recessed groove is 1.5 mm or more to 5.5 mm or less.
In the same field of endeavor regarding pneumatic tires, Kuroda teaches an uneven portion comprising recessed grooves having a width of 1.5 mm or more to 5.5 mm or less for the motivation of improving stability while turning (Fig 1, 3: concave grooves 9; [0042]; Table 1, Example 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the side grooves as taught by Park with the grove width as taught by Kuroda in order to improve stability while turning.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Miyake (US 2010/0314013 of record).
In the alternative, regarding claim 8, Park teaches the tire according to claim 1.
Park does not teach wherein the corrugated shape includes at least one of a sine wave shape, a sawtooth wave shape, a rectangular wave shape, a triangular wave shape, and a trapezoidal wave shape.
In the same field of endeavor, Miyake teaches buttress grooves (Fig 3; buttress groove 4) having cross sections rectangular and trapezoidal cross sections (Fig 3b, 3c) for the motivation of increased air-cooling effect ([0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the side grooves as taught by Park with the shape of the buttress groove as taught by Miyake in order to increase air-cooling effect of the tire, resulting in a corrugated shape having a rectangular or trapezoidal wave shape.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the shape of the side grooves 132 as taught by Park, Park teaches an alternative embodiment comprising a shape at a bottom of at least one of the recessed grooves being the same shape in reverse of a shape of an adjacent one of the ridges (Fig 2, 4).
Furthermore, even if the shape of the corrugated shape of the uneven section were amended to specify any differences between Park and the claimed invention, it has been broadly held that changes in shape are obvious absent persuasive evidence that the change in shape is significant.  See MPEP 2144.04(IV)(B).
Applicant specification teaches that the uneven corrugated portion serves to suppress generation of cracks and prevent uneven wear.
Park teaches that the side grooves 132 prevent cracks from forming and abnormal wear (ln 161, ln 172-174).
Therefore, any change in shape to the side grooves as taught by Park would be obvious absent persuasive evidence that the change in shape is significant since Park teaches the same function as the claimed invention.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        
                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743